           Case 3:17-cv-00584-HDM-WGC Document 65 Filed 01/21/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney, District of Nevada
 2   Nevada Bar Number 13644
     HOLLY A. VANCE
 3   Assistant United States Attorney
     400 S. Virginia Street, Suite 900
 4   Reno, NV 89501
     (775) 784-5438
 5   Holly.A.Vance@usdoj.gov
 6   Attorneys for the United States
 7
                                 UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
     MARY KIM PICCININI, and                            Case No. 3:17-cv-00584-HDM-WGC
10   GEORGE ELDRIDGE & SON, INC.,
11                           Plaintiffs,                 ORDER GRANTING
                                                        Joint Motion to Stay Proceedings
12           v.
13   UNITED STATES OF AMERICA,
14                           Defendant.
15

16          Defendant United States of America and Plaintiff George Eldridge & Son, Inc.
17   respectfully request this Court to enter a stay of all proceedings and deadlines, including all
18   motion and response deadlines, until March 12, 2020, in order to allow the parties to
19   continue to focus on attempting to settle the case. Currently, the parties are close to
20   reaching a settlement.
21          In support of this joint motion, the parties submit:
22          1. On December 31, 2019, the Court entered an Order of Dismissal with Prejudice
23   (ECF No. 62) as to Plaintiff Mary Kim Piccinini’s claims. George Eldridge & Son, Inc., is
24   the only remaining Plaintiff in the case.
25          2. Eldridge & Son, Inc. and Defendant have recently been attempting to settle the
26   case. Currently, they are close to reaching a settlement that will resolve all outstanding
27   claims between the parties.
28


                                                    1
               Case 3:17-cv-00584-HDM-WGC Document 65 Filed 01/21/20 Page 2 of 2



 1              3. If an agreement is reached and approved by all necessary governmental officials,
 2   a Compromise Settlement will be executed and request for payment submitted to the
 3   United States’ Treasury.
 4              4. Courts have broad discretion to stay proceedings for a limited time. See Landis v.
 5   N. Am. Co., 299 U.S. 248, 254-55 (1936); see also, Clinton v. Jones, 520 U.S. 681, 706 (1997)
 6   (courts have broad discretion in the management of cases, including the setting of cases for
 7   trial).
 8              5. This joint motion is filed in good faith and not for the purpose of delay.
 9              6. If the matter is not concluded by March 12, 2020, the parties will file a motion
10   asking the Court to lift the stay.
11              7. Neither party will be prejudiced by a stay because trial is not scheduled until June
12   2020.
13              For the above reasons, the parties respectfully request this Court stay the proceedings
14   and deadlines in this matter until March 12, 2020.
15              Respectfully submitted this 21st day of January, 2020.
16    Counsel for Plaintiff George                          NICHOLAS A. TRUTANICH
      Eldridge & Son, Inc.                                  United States Attorney
17
       /s/ Sean P. Rose                                      /s/ Holly A. Vance
18    SEAN P. ROSE                                          HOLLY A. VANCE
                                                            Assistant United States Attorney
19     /s/ Thomas R. Brennan
      THOMAS R. BRENNAN                                     Counsel for Defendant
20

21

22

23                                                   IT IS SO ORDERED.
24

25                                                   United States District Judge
                                                     United States Magistrate Judge
26

27                                                   DATED: January 21, 2020
28


                                                        2
